department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b name c name d name e name g name h name p name x date y date dear issue we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below do the available facts show you have failed to pass the operational_test therefore disqualifying you from exemption under sec_501 of the irc yes for the reasons described below catalog number 47630w letter cg alternative issue in the event that upon appeal you are found to qualify for exemption under sec_501 of the code should you be classified as a church under sec_509 and sec_170 no for the reasons described below facts you were formed by articles of incorporation on x in the state of p your articles of incorporation in part state you were formed to conduct and maintain a house of worship in accordance with the traditions of the hebrew faith and conduct all communal affairs necessary for a viable community you submitted your form_1023 on y seeking classification as a synagogue under sec_501 of the irc as described in sec_501 and sec_170 your activity description in the form_1023 states your purposes are to provide a house of worship and prayer services to residents of the community and provide assistance for individuals who attend services and cannot afford the biannual occurring costs associated with religious holidays like passover and sukkoth you have three board members b as the president c as the secretary and d as the treasurer your bank statements showed during a six-month period that there were several thousand dollars of withdrawals made from your bank account you said these withdrawals were made by b using an atm debit card and the purpose of some of the cash withdrawn was to purchase religious items used by the congregation such as religious books and articles tables chairs etc another large withdrawal was made by b because you conducted a series of educational lectures and needed to cover expenses there were no other details provided about the lectures you later said the funds were tracked and monitored by written record of their purpose which was reviewed by c by requiring a report and keeping a record of the use and purpose of the withdrawn funds you provided hand-written records of these expenses there was no indication that c was involved in the monitoring of any funds there were no receipts or other documentation to substantiate expenses nor any indication there were any internal controls in place to monitor funds in addition you ensured the money was used for the intended purpose there was no information in your form_1023 about your facility so we asked for details including both external and internal pictures of your facility you provided as a lease agreement a very general statement signed by h on behalf of g as g’s president that you have permission to conduct religious services and no rent is charged g is letter cg catalog number 47630w synagogue you provided one external photograph showing the door of the facility and two internal photos of a small room with a few tables and chairs we wrote again to request a photograph of the broader view of the outside of your facility and a description of the facility you provided a photograph showing the outside and a statement that the owner does not use any portion of the building for its purposes you also stated there is a portion rented to a tenant operating a commercial business and two residential apartments rented to two different tenants you wrote your portion accommodate sec_15 people and attend services you subsequently indicated commercial businesses have their own entrance in addition when we shared information that public records indicate that your facility is currently in foreclosure you said you have no knowledge of this and you do not have information regarding the personal and financial affairs of g finally you share a telephone number with g to save money there was also no information in the form_1023 about your religious leader so we asked for details you initially stated that your rabbi's name was e and he was not otherwise gainfully_employed in addition he does not yet have an official ordainment certificate and is a rabbinical student who is qualified to lead your services later you submitted information showing he is a yeshiva graduate who has received advanced rabbinical training you also provided his age to be over and that he is in the nursing home business finally the address you initially provided for him indicated there was a synagogue at that address when we inquired about this you provided another address for him furthermore your schedule a stated you have members in your congregation but that you have attendees you subsequently submitted a congregational directory which included individuals these members included e the two tenants in your building and your board members b c and d however c also has a synagogue in his home when we asked about this you responded that your congregants include persons who also pray at other synagogues and who wish to support us there is no prohibition in a person praying at more than one synagogue your schedule a stated that you will have regular services you later wrote you would only have services which vary with the jewish calendar and will be conducted on jewish holidays and on special occasions and events and sometimes during the days of the week you were unable to provide any literature from your services but stated your services are advertised through word of mouth with neighbors and those attending services telling their friends neighbors and acquaintances of the available religious services we also requested a list of donors no members of your congregation were listed as donors donors only consisted of h the president of g who owns your facility and his wife a synagogue and other organizations h and his wife donated of your revenue while the synagogue donated the remaining portion is from other letter cg catalog number 47630w donors you provided meeting minutes of another organization with your initial form_1023 submission the minutes stated there was presented to the meeting a specimen of a proposed certificate to represent the shares of the organization resolved that the specimen for the certificate which has been presented to this meeting be and the same hereby is approved and adapted as the certificate to represent these shares of the organization and it was further resolved that the specimen certificate so presented to the meeting be annexed to the minutes there of’ when this was brought to your attention you responded that your accountant used a corporate kit which contained standardized meeting minutes for a business corporation and therefore referenced shares and other items you then provided meeting minutes for your annual meeting for the last years these show the only action taken at each annual meeting was the election of the same board members no other items were addressed and there were no signatures on these minutes moreover your articles of incorporation submitted with your initial form_1023 state you will assist and provide other religious services for the community such as a religious school your religious schoo will teach the principals of the jewish faith and its traditions as well as english secular studies you will also maintain classes for the furtherance of the tenants of jewish orthodoxy you will also administer a full time school program consisting of grades ranging from nursery through the twelfth grade post high school and post graduate rabbinical studies when we asked for details you responded this is only a standard text for a religious_organization which would give you the right to operate such a school if you choose and at this time you do not operate a school in addition this is standard verbiage for articles of incorporation for religious organizations finally during the processing of your request for exemption your case was closed failure to establish once because you did not timely respond to information requests about your activities and operations in addition we wrote five additional information letters in order to find out about your operations in total the processing of your application has been ongoing for over two years law sec_501 exempts organizations described in sec_501 of the code from federal income_taxation sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status revproc_2014_9 provides that the internal_revenue_service will recognize the tax- exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalties of perjury statement letter cg catalog number 47630w the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling section dollar_figure of that rev_proc states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 490_fsupp_304 d d c the court said that at a minimum a church must include a body of believers that assemble regularly in order to worship it must also be reasonably available to the public in the conduct of worship in its educational instruction and in its promulgation of doctrine an organization of a few family members who attend worship services at a relative's apartment was held not to be a church under sec_509 and sec_170 because it did not meet these requirements in addition it was held that when the assets of an organization are used to pay for the living_expenses of an individual s denial of exemption is appropriate generally there are fourteen criteria used in determining whether or not an organization qualifies as a church these criteria are as follows h t n a o a t t t r t z p a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination ordained ministers ministering to its congregation ordained ministers selected after completing prescribed studies literature of its own established place of worship regular congregation regular religious services sunday schools_for religious instruction of the young schools_for the preparation of ministers in 74_tc_531 an action for declaratory_judgment pursuant to sec_7428 the tax_court letter cg catalog number 47630w considered an adverse_ruling by the irs on an application_for exempt status as a church the applicant had declined to furnish some information and made answers to other inquiries that were vague and uninformative based on the record the court held that the applicant had not shown that no part of its net_earnings inures to the benefit of the family or that petitioner was not operated for the private benefit in 511_fsupp_166 d d c affd 670_f2d_1210 d c cir the court upheld the irs’s denial of exempt status as a religious_organization in a declaratory_judgment action the court held that in factual situations where there is evident potential for abuse of the exemption provision a petitioner must openly disclose all facts bearing on the operation and finances of its organization here plaintiff did not proffer sufficiently detailed evidence of its charitable disbursements or the extent of its support of its members rather plaintiff continually responded that it had already provided the data or could not furnish anything further therefore the court found that the applicant did not meet its burden to positively demonstrate that it qualifies for the exemption the court_of_appeals for the district of columbia circuit in affirming that the organization had not met its burden of establishing that no part of its net_earnings inured to any private individual observed taxpayer confuses a criminal prosecution in which the government carries the burden of establishing the defendant's guilt with a suit seeking a declaratory_judgment that plaintiff is entitled to tax-exempt status in which the taxpayer whether a church or an enterprise of another character bears the burden of establishing that it qualifies for exemption in 82_tc_18 the court denied a petition for declaratory_judgment that the organization qualified for exempt status as a church in addition to evidence of a pattern of tax-avoidance in its operations the court noted that the organization had failed to respond completely and candidly to the irs during administrative processing of its application_for exemption an organization may not declare what information or questions are relevant in a determination process it cited a number of declaratory relief actions that upheld adverse rulings by the service because of the failure of the applicants to provide full and complete information on which the service could make an informed decision in peoples prize v commissioner t c memo the court upheld the service's determination that an organization failed to establish exemption when the organization failed to provide requested information the court stated applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption_letter cg application of law catalog number 47630w issue you are not as described in sec_501 of the code because you have not established that you meet the operational_test as per sec_1_501_c_3_-1 of the regulations you have not shown as required by sec_1_501_c_3_-1 that you are primarily engaged in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code you also have not demonstrated that you meet sec_1_501_c_3_-1 of the regulations and you have not demonstrated that you are serving public interests as opposed to private interests as required by sec_1_501_c_3_-1 of the regulations for example e e e you have not demonstrated that your net_earnings are not inuring to b he had indiscriminate use of your debit card to withdraw thousands of dollars you have a small board and there is no indication that the board members have an active role in your operations such as approving the use of your funds your meeting minutes and other information provided do not show the active involvement of board members you have not shown you have adequate internal controls to safe guard assets your lack of records concerning the withdrawals b made show a lack of financial controls you have not met the requirements of revproc_2014_9 which provides an organization seeking exemption must fully describe all activities including standards criteria and procedures you only provided generalities and often provided inconsistent information moreover you do meet sections dollar_figure and of revproc_2014_9 because you did not provide information we asked for after repeated requests for example e e e you initially stated that your rabbi does not conduct services at any other location and is not otherwise gainfully_employed later you said he is in the nursing home business you also said he does not yet have an official ordainment certificate he is a rabbinical student and is qualified to lead your services you later submitted your rabbi’s resume which indicates he is in fact a yeshiva graduate and has received advanced rabbinical training one of your officers c has a synagogue in his home you listed c in your congregational directory as one of your congregants when we asked about this you responded that your congregants include persons who also pray at other synagogues and who wish to support us there is no prohibition in a person praying at more than one synagogue you initially said you have members of your congregation but that you have attendees you later stated your facility only accommodates approximately people and that approximately individuals attend your services you later letter cg catalog number 47630w e e e e e submitted a congregational directory which included individuals you initially said you have regular services then you stated your services vary with the jewish calendar the services are conducted on jewish holidays and on special occasions and events you were unable to provide any literature concerning your services such as flyers announcements or advertisements you spent thousands of dollars on educational materials but there is no evidence in the file you conduct an educational program you did not provide copies of any educational materials you were unable to submit documentation concerning your expenses and use of your debit card you share a phone number with g another congregation you later explained this was to save money as shown above on multiple occasions you provided inconsistent information as a result we cannot consider the administrative record complete and subsequently your failure to disclose material facts demonstrate your failure to substantiate your operations further exempt purposes you have not provided sufficient information to show you meet the provisions in american guidance foundation because you have not submitted consistent details showing you have a body of believers that assemble regularly in order to worship in an established location you have not established your services are reasonably available to the public in the conduct of worship in your educational instruction and in your promulgation of doctrine for example you initially said you have regular services then you stated your services vary with the jewish calendar and they are conducted on jewish holidays and on special occasions and events you were unable to provide any literature concerning your services such as flyers announcements or advertisements you initially said you have members of your congregation but that you have attendees you later stated your facility only accommodates approximately people and that approximately individuals attend your services you subsequently submitted a congregational directory which included individuals you have received no donations from your members it is unclear from your responses that you have an established and regular body of worshipers your lack of or inconsistency of information has not conclusively demonstrated the existence of the basic tenets required for obtaining status as a church regular worship services conducted at a regular location with a regular congregation like the organization in bubbling well church of universal love you have given vague and uninformative answers to our inquiries moreover you have not provided a candid disclosure of all facts about your operations and finances to assure us there is no abuse of the revenue laws because you have not been forthcoming in your responses the logical inference as stated in this court case would show that you fail to meet the letter cg catalog number 47630w requirements of sec_501 you are like the organization in basic unit ministry of alma karl schurig v commissioner because you have not openly disclosed all facts on your operations and finances to demonstrate that you qualify for exemption you did not proffer sufficiently detailed evidence of your operations and you continually responded in a vague and uninformative manner you are similar to the organization in national association of american churches because you have not provided sufficient information for the service to make an informed decision you have not responded to questions completely and consistently moreover we asked the same questions multiple times and continually received little or inconsistent details regarding your operations you are similar to the organization in peoples prize v commissioner because you have only provided generalizations and inconsistencies to our repeated requests therefore like this organization you have failed to establish exemption alternate issue if upon appeal you are granted exemption under sec_501 you should not be classified as a church because you have failed to establish qualification as a church established places of worship regular religious services amembership not associated with any other church or denomination as in american guidance foundation supra you do not meet several of the points of a church to qualify under sec_509 and sec_170 while it is not necessary to meet all points some of the points weigh more heavily these points include based on your membership information you have provided it is not clear if your members are associated with you at all you initially said you have members of your congregation but that you have attendees you later stated your facility only accommodates approximately people and that approximately individuals attend your services you subsequently submitted a congregational directory which included individuals consisting of your rabbi your board members and the tenants in your building you have received no donations from your members you were unable to provide any literature such as flyers and brochures moreover it is not clear how a member of the public would become aware of your activities you do not have pictures showing your name above your door indicating that you are conducting services you have no flyers or brochures it is also not clear that your activities are separate and letter cg catalog number 47630w distinct from other congregations you even share a phone number with g the owner of your facility and another congregation it is also not clear if you are conducting regular services because you indicated services are conducted as needed finally c has a synagogue in his home applicant's position you assert that you have met the numerous test guidelines as promulgated and discussed by the courts the internal_revenue_code the internal_revenue_code regulations and irs guidelines the religious services that you conduct for worship as needed by your members qualify for b a i it along with the satisfaction of all the other guidelines tests and benchmarks to be classified as a church synagogue there is no requirement in the internal_revenue_code in the regulations in the revenue rulings or in any other irs ruling that worship services be conducted around the clock every day of the year this organization does conduct its worship religious services as needed by its parishioners and worshipers service’s response to applicant’s position you have consistently failed to provide the specific information that we have requested we agree with your assertion that there is no ruling or regulation that asserts that worship services be conducted around the clock you conduct religious services as needed and have failed to establish that as needed equates to regular services however the information you have provided throughout the processing of your form_1023 application was often contradictory with other information you previously provided you are unable to provide basic information regarding the details of your operations your financial statements reflect unsubstantiated numerous expenses your only contributions have been from non-members which is unusual for an operational congregation your responses to our requests for more information and clarifications were so vague and widely inconsistent that we are unable to determine that you are operating exclusively for c purposes similar to the organization in 505_f2d_1068 you have the burden of proving that you satisfy the requirements for tax exemption you have failed to provide enough information to prove to us that you are not operating for private interests conclusion based on the above facts and law we conclude that you do not qualify for exemption under sec_501 of the code your responses to our inquiries were vague and uninformative therefore you have failed to meet your burden of positively demonstrating that you qualify for exemption under sec_501 of the code based on the widely inconsistent information you have submitted over the course of the development of your application we are unable to conclude that you are operating letter cg catalog number 47630w exclusively for c purposes therefore you fail the operational_test and are disqualified from exemption under sec_501 of the code conclusion regarding alternative issue the information you have provided about your operation of a house of worship is vague and at times contradictory if upon appeal you were found to qualify for exemption you do not meet the minimum requirements to be classified as a church under sec_509 and also170 b a i you have the right to file a protest if you believe this determination is incorrect to protest you must submit a protest statement explaining your views and reasoning you must submit the protest statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your protest statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication types of information that should be included in your protest statement can be found in publication the protest statement must be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure letter cg catalog number 47630w to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we've sent a copy of this letter to your representative as indicated in your power_of_attorney you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax acting director exempt_organizations letter cg enclosure publication catalog number 47630w sincerely
